DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-17 are pending; 
Claims 1-17 are original; claims 15-16 are withdrawn;
Claims 1-14 and 17 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14 and 17) in the reply filed on 10/13/2022 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.
Note: The Applicant may amend the withdrawn claim to include the recitation of allowable independent claims for the rejoinder.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite because it is unclear what is included or excluded by the term “cord-like” member.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Donkersloot (U.S. Pat. No. 3418967).
	Regarding claim 1, Donkersloot teaches a system of positioning a flag on a flagpole, comprising:
 	a movement mechanism (63) attached to the flagpole (11);
 	a power source (90) configured to provide power to the movement
mechanism;
 	a halyard mechanism (15) coupled to the flag and the movement mechanism to move the flag along the flagpole; and
 	a control unit [Col. 8; lines 13] configured to selectively actuate the movement mechanism to drive the halyard mechanism to position the flag at a predetermined location of the flagpole according to instructions communicated to the control unit from a centralized controller [capable/Col. 8; lines 28-40].
Regarding claim 2, Donkersloot teaches the instructions are configured to actuate the movement mechanism to move the flag to the predetermined location of the flagpole at a specified time and date [Col. 8; lines 13-24].
Regarding claim 12, Donkersloot teaches wherein communication to the control system is provided by any one of local area network (Col. 28-40), broadband wireless, or Bluetooth.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Donkersloot (U.S. Pat. No. 3418967).
Regarding claim 11, Donkersloot teaches the power source.
However, Donkersloot does not explicitly teach the power source comprises continuous power including household current converted to lower voltage before distribution to the flagpole. The Examiner takes the official notice that providing power converted to lower voltage before distribution is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Donkersloot capable of converting the power to a lower voltage e.g. by providing the converter. The motivation would have been to make the product cost effective.
 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bosco (U.S. Pat. No. 3712556) in view of Donkersloot (U.S. Pat. No. 3418967).
 	Regarding claim 17, Bosco teaches a system capable of positioning a mourning ribbon on a flagpole, comprising:
 	a movement mechanism (Bosco; 20) attached to the pole [Bosco; Abstract], the movement mechanism being configured to reciprocally wind and un-wind the mourning ribbon relative to the pole.
 	However, Bosco fails to teach the pole being a flagpole, power and a control unit.
 	Donkersloot teaches the flagpole (Donkersloot; 11) a power source (Donkersloot; 90) configured to provide power to the movement a
mechanism; and a control unit (Donkersloot; col. 8; line 13) for moving the flag.
Bosco and Donkersloot are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a pole structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Bosco having the pole and movement configuration as disclosed by Donkersloot e.g. by providing the control unit configured to selectively actuate the movement mechanism to drive the movement mechanism to wind or un-wind the mourning ribbon according to instructions communicated to the control unit from a centralized controller. The motivation would have been to automate a manual activity. Therefore, it would have been obvious to modify Bosco as specified in claim 17.
	
	Allowable Subject Matter
Claims 3-8, 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631